Citation Nr: 0837717	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  02-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for thoracic plexus 
intercostal neuritis with disc bulge.

2.  Entitlement to service connection for chronic sinusitis.  

3.  Entitlement to an effective date earlier than May 16, 
2007, for a 10 percent rating for a bilateral toenail 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from December 1994 to 
April 1995.  He also performed duty for Army Reserve 
components at various times thereafter.  Although his service 
from December 1994 to April 1995 is characterized as active 
duty for training, he became disabled during that period due 
to bilateral toe injuries.  Thus, because he became disabled, 
according to 38 C.F.R. § 3.6(a), his period of active duty 
for training became active military service and he achieved 
"veteran" status.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1(d); Paulson v. Brown, 7 Vet. App. 466 (1995) 
(where the Court determined that absent active military 
service, the presumption of soundness at entry did not 
apply).  

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 2000 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that in 
pertinent part denied service connection for "any back 
condition" and for sinusitis.  This appeal also arises from 
a November 2007 RO rating decision that granted an increased 
(10 percent) rating for a bilateral toe disability effective 
from May 16, 2007.  

The Board remanded the case in October 2003 for further 
development.


FINDINGS OF FACT

1.  The veteran is not a combat veteran.

2.  The service treatment records (STRs) document the onset 
of persistent mid back pain and sinus pain during basic 
training.
3.  Competent medical evidence does not dissociate thoracic 
injury from active military service.  

4.  Competent medical evidence tends to relate chronic 
sinusitis with active military service.  

5.  The veteran has provided competent, credible testimony of 
continuous mid-back pains and chronic sinusitis since active 
service.  

6.  A September 2005 rating decision assigned a 
noncompensable rating for bilateral ingrown toenails.

7.  The veteran did not timely appeal the September 2005 
rating decision and it became final.

8.  The veteran has not alleged nonfinality of the September 
2005 rating decision or clear and unmistakable error (CUE) in 
the September 2005 rating decision.  

9.  No report dated earlier than May 16, 2007, contains 
evidence of an increase in disability of the toes.

10.  The veteran submitted a notice of disagreement (NOD) in 
December 2007 that indicates a desire for an increased 
rating.  


CONCLUSIONS OF LAW

1.  Thoracic plexus intercostal neuritis with disc bulge was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.  Chronic sinusitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  The criteria for an effective date earlier than May 16, 
2007, for a 10 percent rating for a bilateral toe disability 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.400(o) (2) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also notify the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  VA 
must provide this notice prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board is granting all service connection 
benefits sought on appeal.  Accordingly, the duty to notify 
and the duty to assist in the development of these issues 
need not be discussed; however, because the claim for a 
earlier effective date for a grant of benefits is denied in 
the decision below, VA's duty to notify and assist in the 
development of that claim must be discussed.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that VA 
must provide notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, an effective date for award 
of benefits.  In this case, the RO notified the veteran of 
the evidence necessary to establish an effective date in a 
letter sent in August 2007.  The letter mentions that 
effective dates are based on the date of the claim or the 
date that medical evidence shows increased severity.  The 
letter was sent prior to the decision on the claim.  The 
claimant has been afforded opportunity to participate in his 
claim and has been allowed time to respond.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.

Thoracic Spine

STRs reflect that the veteran was sound at entry, as shown on 
an October 1994 enlistment examination report.  His STRs 
reflect that he developed mid back pain during basic training 
and was placed into a physical therapy program.  A March 1995 
STR notes cervical, thoracic, and shoulder pains.  There is 
no separation examination report of record; however, the 
veteran continued with reserve component service after April 
1995 and those medical records reflect continued back pains.  

The post-service private medical reports reflect treatment 
for mid back pains at various times since active service.  
According to an August 1999 chiropractic report, the 
diagnosis was thoracic plexus disorder with scapula 
arthralgia, intercostal neuritis, and subscapular neuritis.  
Other private and VA diagnoses vary from this report, 
however.  For instance, an August 2001 VA compensation 
examination report contains a diagnosis of myofascial pain 
syndrome with no evidence of fatigability or incoordination.  

Only one VA health professional has addressed the etiology of 
the thoracic spine disorder.  In May 2004, a VA medical 
doctor interviewed the veteran and examined his spine.  
Although the physician reported a review of the file, the 
report makes no mention of any pertinent history of an in-
service back injury.  The physician simply concluded, "It is 
impossible to state that his myofascial syndrome began in 
service or not."  The physician offered no rationale for 
this conclusion.  

The veteran testified before an RO hearing officer in 
November 2000 and before the undersigned Veterans Law Judge 
in July 2008 that he injured his back during basic training 
and has had persistent back problems and symptoms ever since.  

VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  

The veteran's testimony in this matter is helpful because it 
appears that the VA physician found no reason to dissociate 
the disability from active service.  Therefore, the Board 
will weigh heavily the fact that the STRs document a back 
injury and the fact that the veteran has competently and 
credibly reported continuity of symptoms since discharge from 
active military service.  After considering all the evidence 
of record, including the testimony, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that service connection for thoracic plexus intercostal 
neuritis with disc bulge is warranted.  38 U.S.C.A. § 5017, 
Gilbert, supra.  

Chronic Sinusitis

A February 1995 STR notes possible cold injury with ear 
infection, multiple complaints, throat pain, and that the 
veteran was taking neosynephrine.  Another February 1995 
report notes sinus pains for two weeks and indicates that the 
veteran was referred to an ear-nose-throat (ENT) physician.  
There is no separation examination report of record.  

The veteran testified before the undersigned Veterans Law 
Judge that he completed basic training during cold winter 
months and developed persistent sinusitis in 1995.  An August 
2001 VA compensation examination report reflects this history 
and contains a diagnosis of recurrent sinusitis.  The VA 
examiner opined that it is "as likely as not" that 
sinusitis is related to active service.  No other medical 
evidence addressing the etiology of sinusitis has been 
offered.  Because the favorable nexus opinion is based on 
correct facts and because no unfavorable medical opinion has 
been submitted, the Board finds the VA opinion to be 
persuasive.  

After considering all the evidence of record, including the 
testimony, and resolving all reasonable doubt in favor of the 
veteran, the Board finds that service connection for chronic 
sinusitis is warranted.  38 U.S.C.A. § 5017, Gilbert, supra. 

Earlier Effective Date

An effective date controversy arose because the veteran did 
not timely appeal for a higher initial rating following a 
grant of service connection for a bilateral toe disability.  
In September 2005, the RO granted service connection for the 
bilateral toe disability and assigned a noncompensable rating 
effective from September 2, 1999, the date that the veteran 
submitted his original service connection claim to VA.  

The veteran timely submitted a notice of disagreement (NOD) 
to the noncompensable rating assigned for the bilateral toe 
disability.  The RO issued a statement of the case (SOC) 
under cover letter dated March 16, 2006.  There is no 
indication in the file that the veteran submitted a VA Form 
9, Substantive Appeal, or other correspondence containing the 
necessary information.  Thus, the RO closed the appeal and 
the September 2005 rating decision became final. 

A VA examination report dated May 16, 2007, addresses current 
symptoms associated with the service-connected toe 
disability.  The RO used that report as a new claim for an 
increased rating and granted a 10 percent rating effective 
May 16, 2007.  The veteran submitted an NOD pertaining to the 
rating in December 2007.  

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  

VA regulations governing effective dates have more to say 
about what constitutes a claim or an application.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Unless specifically provided.  On the basis of facts found.  
38 C.F.R. § 3.400 (a).

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o) (2).  

The veteran's NOD received in December 2007 falls within one 
year of the May 16, 2007, VA examination report.  Thus, under 
38 C.F.R. § 3.400(o) (2), because the examination report 
contains evidence of an increase in disability and a claim 
for an increase was received within one year, the examination 
report may be used as the date of claim for an increase.    

Because the September 2005 VA rating decision became final, 
an effective date of September 1999 cannot be awarded absent 
a showing of CUE in the September 2005 rating decision or a 
showing of non-finality of the September 2005 rating 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.400(k).  The 
veteran has not alleged CUE or non-finality of that decision.  
Therefore, evidence received since the September 2005 
decision is the only evidence that may be considered in this 
claim.  No other evidence dated within one year prior to the 
December 2007 NOD evinces an increase in severity of the 
bilateral toe disability.  

This conclusion also comports to 38 C.F.R. § 3.157 (a).  This 
section applies only where a formal claim for compensation 
has been allowed, or disallowed for the reason that the 
disability is not compensable in degree.  38 C.F.R. § 3.157 
(b).  In this case, a formal claim for compensation had been 
earlier disallowed for the reason that the disability was not 
compensable in degree. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S; Gilbert, supra.  The claim for 
an effective date earlier than May 16, 2007, for grant of a 
10 percent rating for the bilateral toe disability must be 
denied.  


ORDER

Service connection for thoracic plexus intercostal neuritis 
with disc bulge is granted.

Service connection for chronic sinusitis s granted.

An effective date earlier than May 16, 2007, for a 10 percent 
rating for bilateral toenail disability is denied.  



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


